





CITATION:
Leek v.
Vaidyanathan
, 2011 ONCA 101



DATE: 20110204



DOCKET: C52443



COURT OF APPEAL FOR ONTARIO



Weiler, Blair and Epstein JJ.A.



BETWEEN:



Penny
          Leek, Lauren Leek by her Litigation Guardian Penny Leek,  and George Zafiris by his Litigation Guardian
          Penny Leek




Respondents/Plaintiffs



and



Sankar
          Vaidyanathan
, Humber River Regional Hospital,  Rueben Devlin, Patrick Safieh and David
          Starr




Appellant
/Defendant



Cynthia Kuehl and Stuart Zacharias, for the appellant



Paul Harte for the respondents



Heard:
January 11, 2011



On appeal from the order and declaration of Justice E.P.
          Belobaba of the Superior Court of Justice, dated June 28, 2010.



COSTS ENDORSEMENT



[1]

This
    endorsement relates to the costs of the appeal in this matter heard on January
    11, 2011, and allowed by way of endorsement released on January 20, 2011.  We inadvertently omitted to deal with the
    issue of costs in that endorsement.

[2]

Having
    considered the draft bills of costs submitted and the oral submissions made, we
    fix the costs of the appeal and of the application below at $10,500 inclusive
    of disbursements and all applicable taxes, payable by the respondents to the
    appellant.

K.
    Weiler J.A.

R.A.
    Blair J.A.

G.J.
    Epstein J.A.


